DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the supplementary amendment filed 05/06/2022. As directed by the supplementary amendment,  claims 63-69 have been added. With claims 59-62 being previously cancelled, claims 53-58 and 63-69 are presently pending. 
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP No. 10548503 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejections from the previous Office action are hereby withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicator … configured to produce at least one human perceptible notice upon receipt of the indicator signal” in claims 53 and 69.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53, 63 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Furness III et al., US 20090112101 A1 hereinafter “Furness”.
Regarding claim 53, Furness discloses a sensor system ([0261 ]: "test
device 14", Figs 1, 4 and 5), comprising: 
a device that includes at least one transmit antenna and at least one receive antenna (device 14, Fig. 4 transmits and receives via elements 44 and 46 respectively, an antenna by definition is a thing that transmits and/or receive signals, in this case, electromagnetic signals, elements 44 and 46 transmits and receive electromagnetic signals respectively [0012] as such, an antenna is associated with the transmit  and receive elements 44 and 46 of device 14);
a transmitter coupled to the at least one transmit antenna, the transmitter is operable to generate excitation signals at a plurality of wavelengths in at least one of a radio frequency band and/or a microwave frequency band of the electromagnetic spectrum and the excitation signals can be transmitted by the at least one transmit antenna into an object ([0100], [0112], [0114],  Fig.1 and Fig. 4 "44"); 
a receiver coupled to the at least one receive antenna, the receiver is operable to receive response signals detected by the at least one receive antenna that result from the transmission of the excitation signals by the at least one transmit antenna into the object ([0100], [0012], [0118], Fig.1 and Fig. 4 "46");
at least one processor ([0130], Fig. 5); and 
at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data which, when executed by the at least one processor, causes the at least one processor to ([0140], Fig. 5): for a first sampling cycle, for each of a number of the plurality of wavelengths, determine a sampling difference between a respective excitation signal and a respective response signal at the respective wavelength (Fig. 31 "1054", "1056"; [0259]); for each of a number of the plurality of wavelengths, determine a sampling to baseline difference between the determined sampling difference and a respective baseline difference for the respective wavelength, the baseline difference represents a difference between a baseline excitation signal at the respective wavelength and a baseline response signal at the respective wavelength, each baseline response signal represent respective response to the respective baseline excitation signal at the respective frequency for a baseline physical condition of the bodily tissue (Fig. 31 "1058", [0260] wherein "test responses" correspond to "sampling differences" and "reference responses" correspond to "baseline"); compare at least some of the determined sampling to baseline differences to a defined pattern of differences; and generate an
indicator signal on the comparison of at least some of the determined sampling to baseline differences to a defined pattern of differences (Fig. 31 "1060", [0261 ]: at step "1060" the device "14" diagnoses biological tissue by comparing the measured responses (sampling to baseline differences resulting from step 1058) with a "set of reference responses" (pattern) by finding matches (pattern of differences) in order to indicate the existence or absence of abnormal tissue conditions (anomalous physical condition, and [0162], device 14 provides result to end user via one or more elements 68,70 of the user interface, elements 68 and70 are disclosed in [0125] as speakers/microphone and visual indicators respectively); 
	an indicator coupled to the at least one processor and that receives the indicator signal from the at least one processor, the indicator is configured to produce at least one human perceptible notice upon receipt of the indicator signal (see discussion in preceding paragraph, the speakers/microphone (68) and/or visual indicators (70) [0125], Fig. 4 are taken as equivalent thereof for the indicator as discussed in [0049] of printed publication of instant case);
Examiner note: see also "Examples" in [0344]-[0370] wherein a pattern is compared with reference patterns in order to evaluate or control and distinguish objects based on the same measuring).
Regarding claims 63 and 69, all limitations of claim 63 and 69 are to be found in claim 53, claim 63 and 69 are likewise anticipated by Furness for substantially similar rationale as detailed in claim 53, the discussion and citation in claim 53 are equally applicable to claim 63 and 69, and  will not be repeated here for brevity sake. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-58 and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable Furness as applied to claims 53 and 63 above, further in view of Connor US 20170164878 A1.
Furness discloses a sensor system of claim 53 and 63 as discussed above but does not explicitly disclose wherein the at least one transmit antenna and the at least one receive antenna have a spacing therebetween that is in a range of 0.1 mm to 50mm [claims 54 and 64]; wherein the device is body worn and the at least one processor, at least one non transitory processor-readable medium and the indicator are separate from the body worn device [claims 55, 56 and 65]; wherein the at least one processor and at least one non-transitory computer readable medium are separate from the body worn device [claim 66]; wherein the at least one transmit antenna and at least one receive antenna have different shapes or sizes from one another [claims 56, 57 and 67]; or wherein the wavelengths are in the radio frequency band [claims 58 and 68]. 
However, Connor discloses a wearable sensor system ([abstract]) in the same filed of endeavor as the sensor system of Furness for glucose i.e., blood sugar  monitoring (Connor [Title] and Furness [0261] “monitoring blood sugar”), Connor discloses wherein the transmit and receive antenna have a spacing therebetween that is in a range of 1/16” to 2” ([0182] selected separation distance between an energy emitter and an energy receiver, the said distance corresponds to  a range of 1.5875 mm to 50.8mm) which reads on the claim range of 0.1mm to 50mm, [claim 54 and 64]), wherein the device is body worn (i.e., wearable, [abstract], [part of claim 55 and claim 65]), wherein the at least one transmit antenna and at least one receive antenna have different shapes or sizes from one another ([0237] antenna with progression of different sizes and/or shapes [claims 56, 57 and 67]); or wherein the wavelengths are in the radio frequency band ([0160] energy emitter can either be microwave or radio waves to perform the same function of glucose monitoring)[claims 58 and 68]. 
In view of these, all elements pertaining to claims 54, part of claim 55, 56-58, 64-65 67 and 68 were known in the prior art, a person of ordinary skill in the art at the time of filing the claimed invention would have modified the sensor system of Furness to include a spacing that falls in the range of 1.5875 mm to 50.8mm between a transmitter and emitter as disclosed by Connor, implement the device as a body worn device as disclosed by Connor, or provide the sensor system with receive and transmit antenna with different sizes and/or shapes as disclosed by Connor, so as to monitor glucose or blood sugar of the object, since in view of Connor, each configuration was suitable for a sensor device used for the same purpose. 
In regards to claims 58 and 68,  inasmuch as Connor discloses microwave and radio waves as art recognized equivalents for performing the same function of glucose/blood sugar monitoring, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to substitute the microwave wavelength disclosed in Furness in [0100] with radio waves as disclosed by Connor in [0160] because the selection of any of these known equivalents for glucose/blood sugar monitoring would be within the level of ordinary skill in the art (MPEP 2144.06).
Finally, in regards to part of claim 55 and claim 66, Furness discloses in Fig. 3 and associated discussion in [0109], discloses wherein at least one processor, non-transitory computer readable medium and indicator are separate from the sensor device (see Fig. 2, 22b, sensor system 14a-14f are separate from 26b). Connor discloses the components as integral structure. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to modify the wearable device of Furness in view of Connor with the at least one processor and at least one non-transitory computer readable medium and/or the indicator are separate from the body worn device in order to reduce the profile of the body worn device, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/16/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793